ERRICK JERMAINE ARCENEAUX
v.
WARDEN JAMES LEBLANC, LANE THOMAS, STEVE RADER, COLONEL JOHN SMITH, MR. THURMBLE, MS. FAITH, SERGEANT J. BENNET, SERGEANT FALCON, CAPTAINS MILY, SPARNGLEU, RAMESEY, AND FRANKLIN
No. 2009 CA 0885.
Court of Appeals of Louisiana, First Circuit.
December 30, 2009.
Not Designated for Publication.
ERRICK J. ARCENEAUX, Plaintiff/Appellant, In Proper Person.
JONATHAN R. VINING, Attorney for Defendant/Appellee, James M. LeBlanc.
Before: PARRO, KUHN, and McDONALD, JJ.
McDONALD, J.
In this prisoner suit, Errick Arceneaux filed a request for relief pursuant to La. R.S. 15:1177, seeking judicial review of the final agency decision rendered under Administrative Remedy Procedure No. DCI-2007-594. Mr. Arceneaux alleged he was placed in isolation for five days as a disciplinary sanction, that his mattress and personal items were taken away during his stay, and that he was subjected to cruel and unusual punishment. He sought injunctive and declaratory relief to prevent the defendants from taking his mattress in the future.
The regulations provided that inmates in isolation relinquish their mattresses and their personal items during the daytime between 5:00 a.m. and 9:00 p.m. Commissioner Smart found that removal of the mattress and personal items during the daytime did not deprive Mr. Arceneaux of a basic human need, and that inmates in isolation had access to stamps, legal supplies, inmate counsel, and the same food as the rest of the institution. Commissioner Smart further found that inmates were held in isolation for only ten days per disciplinary violation, as provided for in the disciplinary rules and regulations, and that multiple isolation periods were separated by a 24-hour removal from isolation between each 10-day term. The Commissioner found that the limited duration of isolation and the degree of restrictions on privileges did not constitute cruel and unusual punishment.
The district court, after a de novo review, affirmed the final agency decision, adopted the Commissioner's Report as its reasons for judgment, and dismissed the request with prejudice.

CONCLUSION
After a thorough review of the record, we find no error of law or fact and affirm the district court judgment. Costs are assessed against Mr. Arceneaux. This summary disposition is issued in accordance with Uniform Court of Appeal Rule 2-16.2.A(6) and (8).
AFFIRMED.